Citation Nr: 0433048	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 






INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In that decision, the RO granted 
service connection and assigned a 20 percent evaluation for 
degenerative disc disease of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to an evaluation in 
excess of 20 percent for his service-connected degenerative 
disc disease of the lumbar spine.  Unfortunately, the Board 
finds that additional development is required before it can 
adjudicate this claim.  

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a, which are relevant to the 
issue on appeal.  The most recent rating schedule revisions 
became effective September 26, 2003. 68 Fed. Reg. 51,434-
51,458 (Aug. 27, 2003).  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243. 61 Fed. Reg. 51,457. 

The Board notes that the RO considered the new rating 
criteria governing the evaluation of intervertebral disc 
syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  However, since the Statement of the Case was issued 
in April 2003, the portion of the Musculoskeletal System that 
addresses disabilities of the spine in VA's Schedule for 
Rating Disabilities was again revised.  effective September 
26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The 
new criteria include a revision of 38 C.F.R. § 4.71a, to 
include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  To date, the veteran's disability 
has not been evaluated under the most recently revised rating 
criteria.  The RO should therefore be given the opportunity 
to consider rating the veteran's service-connected 
degenerative disc disease of the lumbar spine under the 
revised regulatory criteria for rating disabilities of the 
spine. 

The veteran should also be scheduled for an appropriate VA 
examination to determine the nature and severity of his 
service-connected degenerative disc disease of the lumbar 
spine, to include any orthopedic and neurological 
manifestations, so that the RO may evaluate this disability 
under the revised rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994) (holding that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria); see also 
38 U.S.C.A. § 5103A.  An examination is also required to 
determine whether there has been any change in the severity 
of this disability since the veteran was last examined in 
June 2002. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disability will be 
rated and be given an opportunity to 
submit additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of his 
service-connected degenerative disc 
disease of the lumbar spine, including 
any orthopedic and neurological symptoms.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected back disability, to 
include neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

With respect to intervertebral disc 
syndrome, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In doing so, the RO should 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003. 68 Fed. 
Reg. 51,454- 51,458 (Aug. 27, 2003), as 
well as the rating criteria in effect 
prior to the change.  The RO should also 
consider whether a higher evaluation is 
appropriate under Diagnostic Code 5243.  
See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

5.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and should be given the 
opportunity to respond.  The SSOC should 
also provide citation to the amendments 
to the pertinent spine regulations.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




